Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 1 of 46 PageID: 487




Keri Avellini, Esq. - 036641998
60 Evergreen Pl., Ste. 502
East Orange, New Jersey 07018
(973) 675-8277
Attorneys for Plaintiffs

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                                        )
                                        )
CHRISTOPHER DONOHUE,                    )
individually and as guardian for M.R.D. )   DOCKET NO.:2:21-cv-1374
and M.M.D., minors, ANNA                )
FERGUSON, individually and as           )
                                        )
guardian for D.A.F. and M.E.F., minors, )
JENNIFER GREENE and BRYAN               )
SAVITZ, individually and as guardians ))    SECOND AMENDED COMPLAINT
                                            FOR DECLARTORY RELIEF AND
for L.M.S., a minor, PAMELA KIM, )          TEMPORARY INJUCTION AND
individually and as guardian of Q.O.K. )    COMPENSATORY DAMAGES
and W.G.K., minors, COLEEN              )
                                        )
LYNCH, individually and as guardian )
for R.T.L. and C.M.L., minors, KEITH )
STECKER and STEPHANIE                   )
                                        )
STECKER, individually and as            )
guardians for H.S. and A.S., minors,    )
MICHAEL WITRIOL and RACHEL )
                                        )
WITRIOL, individually as guardians for )
T.E.W. a minor, HANNA SPECTOR, )
individually and as guardian for M.S., )
H.S. and S.S., minors, and LAURA        )
                                        )
FRENCH, individually and as guardian )
for C.B., a minor,                      )
                                        )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )
                                        )
                                        )
SOUTH ORANGE-MAPLEWOOD                  )
SCHOOL DISTRICT, SOUTH                  )

                                        1
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 2 of 46 PageID: 488




ORANGE-MAPLEWOOD BOARD                )
                                      )
OF EDUCATION, DR. RONALD G.           )
TAYLOR, SUPERINTENDENT OF             )
THE SOUTH ORANGE-                     )
MAPLEWOOD SCHOOL DISTRICT,            )
                                      )
SOUTH ORANGE MAPLEWOOD                )
EDUCATION ASSOCIATION,                )
ROCIO LOPEZ,                          )
                                      )
                                      )
      Defendants.                     )
                                      )
      Plaintiffs, CHRISTOPHER DONOHUE, individually and as guardian for

M.R.D. and M.M.D., minors, ANNA FERGUSON, individually and as guardian

for D.A.F. and M.E.F., minors, JENNIFER GREENE and BRYAN SAVITZ,

individually and as guardians for L.M.S., a minor, PAMELA KIM, individually

and as guardian of Q.O.K. and W.G.K., minors, COLLEEN LYNCH, individually

and as guardian for R.T.L. and C.M.L., minors, KEITH STECKER and

STEPHANIE STECKER, individually and as guardians for H.S. and A.S., minors,

MICHAEL WITRIOL and RACHEL WITRIOL, individually as guardians for

T.E.W. a minor, HANNA SPECTOR, individually and as guardian for M.S., H.S.

and S.S., minors, and LAURA FRENCH, individually and as guardian for C.B., a

minor, by way of Complaint against Defendant(s) SOUTH ORANGE

MAPLEWOOD SCHOOL DISTRICT, SOUTH ORANGE-MAPLEWOOD

BOARD OF EDUCATION, DR. RONALD G. TAYLOR, SOUTH ORANGE

MAPLEWOOD EDUCATION ASSOCIATION, AND ROCIO LOPEZ says:

                                      2
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 3 of 46 PageID: 489




                                 THE PARTIES

    1. Plaintiffs are residents of South Orange and Maplewood, New Jersey whose

       children attend different schools located in the South-Orange Maplewood

       School District.

    2. Plaintiff Christopher Donohue is the parent of M.R.D., age 11, who is in the

       sixth grade at South Orange Middle School, and of M.M.D., age 14, who is

       a freshman at Columbia High School.

    3. M.R.D. is a Special Education student with an Individual Education Plan

       (“IEP”). In late November 2020, M.R.D. began refusing school due to

       heightened levels of anxiety that was caused by school closures and remote

       learning. As a first-year middle schooler, she has not had any social

       interactions with any of her teachers or peers. Her social and emotional

       growth has stunted. M.R.D. has regressed with respect to everything she has

       achieved when she first became a recipient of the District’s special

       education services approximately two years ago, academically, and

       otherwise. When pressed, her special education case manager and Dr.

       Alegria, the head of Special Education in the South Orange-Maplewood

       School District, recognized M.R.D.’s issues but advised that there was




                                         3
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 4 of 46 PageID: 490




       nothing they could or would do to help her because that would require them

       to help other children as well.

    4. M.M.D. a ninth grader at Columbia High School came to the district from

       the local parochial school. With having only two days in school to date, she

       has not been able to participate in any traditional high school activities,

       including extra-curricular or other educational opportunities that would

       permit her to become the best version of herself, and which would also

       increase her opportunities for success in the future. As a young adult, her

       confidence in herself has decreased. She suffers emotionally as she has not

       made any new friends and remains home alone and isolated, spending most

       of her day on harmful social media apps such as TikTok.

    5. Plaintiff Pamela Kim is a parent of Q.O.K., age 10, who is in the fifth grade

       at Jefferson Elementary School, and of W. G. K., age 5, who is a

       kindergartener at Marshall Elementary School.

    6. Q.O.K. has consistently tested in the top percentiles and has performed in

       the classroom accordingly. Since the onset of remote learning, his

       performance has dropped significantly to the equivalent of consistent “C”

       grade or “D” graded work. And his emotional well-being and interest in




                                          4
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 5 of 46 PageID: 491




       school have waned. More recently he has complained of frequent headaches

       after prolonged sessions in front of the computer.

    7. W.G. K. is experiencing her first year in elementary school without the

       foundational interaction with peers and teachers so critical to formative

       learning that naturally occurs in the classroom setting. The online

       technology and tools upon which remote learning is dependent, is an

       overwhelming obstacle for children of her age who are not yet fully literate.

       Trying to follow written or multi-step verbal instructions to go between

       scheduled links and class segments often causes W.G.K. and other students

       to partially or completely miss lessons altogether.

    8. Plaintiffs Michael Witriol and Rachel Witriol are parents of T.E.W., age 6,

       who is a Kindergarten student at Tuscan Elementary School.

    9. T.E.W. did not enter his Kindergarten classroom or meet his teacher in-

       person until January 20, 2021, and attended only two half-days of in-person

       learning before SOMSD returned to all-virtual instruction on January 27,

       2021. Plaintiffs' ability to coach, monitor, intervene and support T.E.W.'s

       virtual learning at home is severely limited by their responsibilities to their

       full-time jobs.




                                          5
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 6 of 46 PageID: 492




    10.T.E.W. has been attending the YMCA's aftercare program in the same

       physical school building (Tuscan) nearly every school day since October

       2020. The building has been deemed safe for the students and YMCA staff

       to operate the aftercare program. At additional expense to Plaintiffs, the

       YMCA program has provided crucial social, emotional and learning

       support for T.E.W. during this time as T.E.W. has been struggling with the

       social isolation of remote learning.

    11.Plaintiff Michael Witriol was raised in Maplewood, and attended Clinton

       Elementary School, South Orange Middle School, and graduated from

       Columbia High School, and returned to raise his family here in large part

       due to SOMSD's excellent reputation. However, the same right to an

       education that was guaranteed to Plaintiff is being denied to his son, TEW.

    12.Plaintiff Keith and Stephanie Stecker are parents of H.S., age 7, who is in

       the 2nd grade at South Mountain School, and A.S., who is in 10th grade at

       Columbia High School.

    13. H.S. used to love learning and going to school. In the spring, when the

       schools first closed, he had almost no interaction with his teacher, and as a

       result of two parents who worked full time and could not take on the level

       of instruction that was necessary, he learned very little between mid-March


                                          6
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 7 of 46 PageID: 493




       and June, with the exception of some reading that he did with his

       grandmother, and some math that he did with his grandfather. This school

       year, he has become increasingly frustrated and upset, and now lacks focus

       and engagement, and as a result is not learning and growing as he should.

       Virtual school lacks the needed time and tools for the teacher to ensure kids

       understand the lesson as the shortened day is rushed and understanding kid's

       behavior is limited over the screen. He is having outbursts and tantrums

       daily like a 4-year old, and often says he is "stupid" and "the dumbest kid in

       the class."

    14.Plaintiffs Jennifer Greene and Bryan Savitz are parents of L.M.S., age 9,

       who is a 4th grader at Jefferson Elementary.

    15.L.M.S. has been out of his school, Jefferson Elementary in Maplewood,

       New Jersey, since March of 2020. Right before the district closed down due

       to COVID-19, he was diagnosed with Eye Convergence issues by a

       privately hired Occupational Therapist and subsequently by a Pediatric

       Optometrist. After much struggle from Plaintiffs to get the district and

       administrations attention, L.M.S. finally received an IEP from the SOMA

       school district. His IEP is in both Reading and Writing. His IEP plan

       specifically states that he is to receive one hour per day of special


                                          7
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 8 of 46 PageID: 494




       instruction in the subject of Reading, one hour per day of special instruction

       in Writing, and two individual OT sessions per week. This is simply not

       happening for him. This is of no fault of his teachers or OT professionals

       but is simply a result of the format that the school district is saying they are

       able to deliver remotely. L.M.S. is an only child and since COVID 19, and

       all of the back-and-forth announcements from the district, he has suffered

       not only educationally but emotionally. At the very beginning of this

       pandemic, it was an understandable situation. At this point it is abundantly

       clear that this is due to reckless negligence and incompetence.

    16.Plaintiffs are extremely worried about L.M.S. The boy who he was in

       March of 2020 is not the boy he is now. He is severely depressed and his

       lack of drive, excitement and zest for learning and just being generally

       social, albeit always selectively, has all but vanished at this point. He is

       seeing a private therapist and doing as much physical activity as possible.

       His social emotional and educational well-being are severely damaged, we

       believe, due to the district’s negligence, lack of vision, creativity and

       seemingly care. He has now been diagnosed with Social Anxiety and has a

       hard time being around groups of more than one or two children because of




                                           8
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 9 of 46 PageID: 495




       the isolation he has been forced to endure because of the schools have not

       reopened.

    17.Coleen Lynch is a parent of R.T.L. who is in second grade at Marshall

       Elementary School and C.M.L. who is in kindergarten at Marshall

       Elementary.

    18.R.T.L. is a special education student with an IEP. In October 2020, Plaintiff

       had a meeting with Mara Fox his case manager, his teachers Mrs. Wyche,

       Mrs. Kaeshafer and his behavior therapist Jill Saxon. Plaintiff let them

       know how much he was struggling with online learning and how he was

       unable to complete the work on his own. Unless Plaintiff sits with him the

       whole time, and walk him through the work, he does not participate. His

       lack of executive functioning makes it hard for him to do any type of work

       on the computer. The teachers repeatedly said that all the kids were behind.

       Shortly after Plaintiff appealed directly to Dr. Allegria, letting her know

       that R.T.L.’s IEP was not being followed, and that he was regressing. Her

       response was that she could not send a para to his home.

    19.. Plaintiff Anna Ferguson is a parent of D.A.F., age 7, who is in the second

       grade at Marshall School and of M.E.F., age 5, who is a kindergartener at

       Marshall School.


                                          9
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 10 of 46 PageID: 496




    20.D.A.F. is a special education student with an Individual Education Plan that

       includes In-Class Resource Support in Reading and Math for a total of 180

       minutes a day. Additionally, he is entitled to 30 minutes of Counseling, 60

       minutes of Occupational Therapy, and 30 Minutes of Physical Therapy a

       week. Because of Plaintiff’s son's learning challenges, he has been unable

       to take advantage of almost any of the virtual versions of these. Because of

       the lack of in-person instruction that he requires, he has experienced

       significant regression, academically, socially, and physically. He has relied

       on full time school and related services to progress. He has become

       aggressive (sometimes physically), and is depressed and listless. His

       hypotonia worsened as a result of his inability to get OT and PT in-person.

       Consequently, he has been prone to constant injuries from falling, tripping,

       flopping, and flailing. He lost his interest and ability to participate in

       regular activities like playing with friends, going to a playground, riding a

       bike, or participating in sports. D.A.F. was at the top of his class (according

       to his teachers) as of March 2020. He is not the same child he was a year

       ago. He used to be a positive, happy boy who loved school and now he is

       an unhappy, emotionally dysregulated boy who hates school and learning.

       Multiple meetings with the Special Services team proved to be fruitless. At


                                          10
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 11 of 46 PageID: 497




       one point, Special Services supervisor Karen Thomany implied that there

       was something wrong with D.A.F. that, as a 6 year old with a learning

       disability, he was unable to benefit from virtual learning. Plaintiffs were

       promised in October that a behaviorist would work with D.A.F. and even

       after following up the Special Services Department never delivered. The

       only thing that has worked to get D.A.F. to sit for virtual learning has been

       full time supervision. We have paid thousands of dollars for consultants,

       therapists, pod learning groups, babysitters, and the Y.

    21.Plaintiff Hannah Spector is a parent of M.S., age 9, who is in the fourth

       grade at Jefferson Elementary, H.S., age 7, who is in the second grade at

       Marshall Elementary, and S.S., who is in Kindergarten at Marshall

       Elementary.

    22.M.S. went from being a good, studious, and willing to learn student, to a

       child who breaks down and cries almost every day. He does not want to do

       the work and will use any excuse to get out of not participate in any remote

       learning. H.S., a second grader with A.D.D., spends half the time rolling

       around on the floor, not sure of what he is supposed to be doing. S.S., a

       kindergartner who should be developing a love of school, hates it doesn’t

       want to do an anything related to school. The whole situation is devastating


                                         11
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 12 of 46 PageID: 498




       to Plaintiffs as the children are missing out on the very important early

       education intervention that is necessary for academic success in the future.

       Additionally, all of Plaintiff’s children have had suffered mentally and

       emotionally during remote learning to the point where their young

       personalities have changed for the worse.

    23.Plaintiff Laura “Lulu” French is the parent of C.B., age 6, a kindergartener

       diagnosed with Autism Spectrum Disorder.

    24.When C.B. was evaluated by the district right before the beginning of the

       pandemic he was deemed to be academically average which is very good

       news for a young child that is developmentally delayed. However, C.B. has

       regressed significantly as a result of being having no in-person learning

       since March 2020. In fact, C.B has regressed significantly. Because of his

       emotional and behavioral challenges, C.B. needs consistent schooling from

       special education teaching professionals to make academic progress.

    25.Virtual schooling is not an option for C.B. who will not stay engaged in a

       virtual small group setting and will often sign off and be unwilling to

       return. Plaintiffs were first introduced to virtual schooling last summer

       during the extended school year (ESY). The school district was in the

       midst of planning virtual schooling for the summer when the governor


                                         12
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 13 of 46 PageID: 499




       announced that schools and day camps could meet in person. Despite this,

       the district decided to move forward with virtual schooling as the only

       option for its special-ed population.

    26.It was extremely difficult for Plaintiff to keep C.B. involved with what was

       happening on the screen. Plaintiff did her best to set him up with a quiet

       space, a visual schedule, visual timers, and laminated visuals to represent

       different activities. When all our efforts continued to fail, Plaintiff called a

       meeting to ask for one-on-one virtual ABA and in-person therapy.

    27.At the meeting, Plaintiff explained that the only way C.B. would stay on the

       computer was if he could switch to ABA and work with a para one-on-one

       for his academics. Plaintiffs were denied on the grounds that — since he

       was not previously determined to need ABA — he could not switch to ABA

       for virtual learning.

    28.Plaintiff also asked if C.B. could meet with his district therapists outdoors

       so that he could work with them in person, and they told me that that was

       not possible even though it was legally permitted by the state. What was

       provided was an abbreviated online class schedule which meant longer

       breaks at home waiting for his next 15 minute “class.” When C.B. did have

       a virtual session in a small group setting, C.B. would quickly end any


                                          13
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 14 of 46 PageID: 500




       engagement with the session, especially if the work was challenging in any

       way.

    29.Plaintiff has done our best to provide opportunities for him over the course

       of the pandemic, but we don’t have the know-how, time, or resources to

       provide for him what in-person schooling does for him academically,

       socially, and emotionally. The district has utterly failed our child by not

       allowing in-person schooling for their most vulnerable students.

    30.The South Orange-Maplewood School District (“SOMSD”) is a school

       district in the State of New Jersey that serves the residents of both

       Maplewood and South Orange.

    31.SOMSD provides public education to the residents of South Orange and

       Maplewood from PreK though twelfth grade. The schools located in the

       SOMSD are: Montrose Early Childhood Center; Tuscan Elementary

       School; South Mountain Elementary School; Seth Boyden Demonstration

       School; Marshall Elementary School; Jefferson Elementary School; Clinton

       Elementary School; Maplewood Middle School; South Orange Middle

       School; and Columbia High School.

    32.The South Orange-Maplewood Board of Education (“Board”) is the

       governing body of the South Orange-Maplewood School District


                                          14
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 15 of 46 PageID: 501




       (“District”) with responsibility for developing policy to ensure the proper

       care, management and control of District affairs. The Board consists of nine

       citizens elected at large by the voters of South Orange and Maplewood.

       Board members serve three-year terms, with three members of the Board

       subject to election each year.

    33.In addition to setting policy, the Board hires the superintendent; approves

       staff hirings, transfers, resignations, terminations, and leaves of absence;

       approves expenditures; approves educational programs (curriculum); and

       otherwise ensures that the facilities and equipment are available to support

       learning and teaching in the District. The Board also approves the budget

       for the School District.

    34. Dr. Ronald G. Taylor (“Superintendent”) is the Superintendent of the South

       Orange-Maplewood School District. As the District’s Superintendent, Dr.

       Taylor is the chief executive officer for SOMSD. He is responsible for the

       effective operation of the District; for the general administration of all

       instructional, business or other operations of the District; and for advising

       and making recommendations to the Board with respect to such activities.

       He is responsible for enforcing all provisions of law and all rules and

       regulations relating to the management of the schools within the District,


                                          15
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 16 of 46 PageID: 502




       and other educational, social and recreational activities under the direction

       of the South Orange-Maplewood Board of Education. Dr. Taylor is the

       individual who is ultimately responsible for closing all of the schools in the

       South Orange-Maplewood School District since the beginning of the

       COVID-19 pandemic.

    35.Defendant South Orange Maplewood Education Association (“SOMEA”) is

       the sole and exclusive representative for collective negotiations concerning

       the terms and conditions of employments for all teachers, bus drivers, IT

       support staff, and secretaries under contract with the District and the Board.

    36.Rocio Lopez is the President of SOMEA.

                              NATURE OF ACTION

    37.With the onset of the COVID-19 pandemic, Defendants have effectively put

       the interests of the children they serve dead last. With their arbitrary rules

       that fly in the face of the recommendations of experts across different

       disciplines, the children of the District have been deprived of their right to

       an education. Sadly, there has been no one to speak for our children over

       the last ten months as they silently suffered with remote learning. This

       lawsuit seeks to remedy the situation on their behalf.




                                          16
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 17 of 46 PageID: 503




    38. This Action is brought pursuant to 42 U.S.C. § 1983, on the grounds that

       Defendants have violated Plaintiffs’ constitutionally and federally protected

       rights, including specifically: (1) the right to substantive due process (U.S.

       Const. amend. XIV); (2) the right to equal protection, free from arbitrary

       treatment by the State (U.S. Const. amend. XIV); (3) the right to equal and

       meaningful access to education, free from arbitrary state action resulting in

       a disparate impact on those with disabilities (Individuals with Disabilities

       Education Act, 20 U.S.C. § 1400, et seq.; Title II of the Americans with

       Disabilities Act of 1990, 42 U.S.C. § 12131, et seq.; and Section 504 of the

       Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq.)).

    39. With the school year still operating remotely almost a year after the District

       schools were closed, time is of the essence. The Court should not hesitate to

       secure Plaintiffs’ fundamental rights in securing a basic minimum education

       for their children are preserved and protected from Defendants’ arbitrary

       actions.

                           JURISDICTION & VENUE

    40.Jurisdiction is proper pursuant to 42 U.S.C. § 1983 as it related to

       Defendants’ violation of Plaintiffs’ constitutional rights to due process and




                                          17
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 18 of 46 PageID: 504




       equal protection as per the Fourteenth Amendment to the United States

       Constitution.

    41.Further, federal question jurisdiction exists under 28 U.S.C. § 1331 and 1343.

    42.The court has the authority to award the relief requested by Plaintiffs as per

       28 U.SC. §§ 2291; 1343 (a) and 42 U.S.C. § 1983.

    43.Attorneys fees and costs may also be awarded as per 42 U.S.C. § 1988.

    44.Supplemental jurisdiction exists over Plaintiff’s State Law Claims pursuant

       to 28 U.S.C. § 1367.

    45.The events complained of herein took place within the jurisdiction of the

       United States District Court for the District of New Jersey.

            STATEMENT OF CLAIMS AGAINST DEFENDANTS

    46. At the onset of the COVID-19 pandemic in 2020, on March 13, 2020, Dr.

       Taylor announced that as of “Monday, March 16 thru March 27, 2020 we

       have made the decision to enact our SOMSD emergency closure plan and

       all District schools will be closed for a period of at least two-weeks.” See

       Exhibit “A.”

    47.On April 7, 2020 Dr. Taylor announced that all schools in the District

       would be closed indefinitely pursuant to the order of Governor Phil

       Murphy. See Exhibit “B.”


                                         18
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 19 of 46 PageID: 505




    48.On July 31, 2020, Dr. Taylor announced that school would re-open in

       September and that families would have the option of choosing “Virtual

       Only Instruction” or “Hybrid Instruction.” See Exhibit “C.”

    49.“Virtual Only Instruction” was defined as follows: “Option 1: Virtual

       Instruction (online/remote): Selecting this option means your child will

       learn at home. Virtual instruction will be provided online via the District's

       new learning management system, 'Canvas.' Students will be provided

       virtual lessons with teachers and classmates, as well as self-paced activities,

       projects, and assignments. Daily attendance will be taken and students will

       have a full course-load of instruction. Teachers will use Canvas to provide

       distance learning for students.” See Exhibit “C.”

    50.“Hybrid Instruction” was defined as follows: “Option 2: Hybrid

       Instruction (combination in-person/online): Selecting this option means

       your child will attend school in person two* days per week on an

       alternating schedule and will learn from home virtually using Canvas

       during the remainder of the week. This will allow for much smaller class

       sizes to meet the social distancing requirements. Students would be

       assigned specific days to attend each week. SOMSD will make every effort

       to schedule students from the same family on the same days. In both hybrid


                                         19
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 20 of 46 PageID: 506




       and virtual learning models, your child will have access to live support and

       conferring sessions with SOMSD instructors.” See Exhibit “C.”

    51.On August 14, 2020, Dr. Taylor announced that only remote or virtual

       learning would be offered when school reopened in September 2020. He

       also announced that students would be able to return to in-person hybrid

       learning on November 12, 2020. See Exhibit “D.”

    52.On October 22, 2020, Dr. Taylor announced that the November 12, 2020

       return to school date was being reassessed due to concerns regarding

       ventilation updates in the school buildings. See Exhibit “E.”

    53.On October 27, 2020, Dr. Taylor announced that in-person learning would

       not return to the South Orange Maplewood School District until January 19,

       2021. See Exhibit “F.”

    54.On January 12, 2021, Dr. Taylor announced that in-person hybrid learning

       would only be opened to PreK though second grade, sixth grade and ninth-

       grade students. Dr. Taylor explained that “[a]fter conferring with our local

       towns' health departments and internal district health professionals, the

       District has decided that we will extend the duration of the Phase 3 re-entry

       stage and pause the launch of Phase 4 (which was set to begin on January

       25). See Exhibit “G.”


                                         20
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 21 of 46 PageID: 507




    55.Since March 13, 2020, Defendants have only offered a total of four days of

       in person learning for students in PreK though second grade, sixth grade

       and ninth grade. Students in grades three to five, seven and eight, and ten

       through twelve had had no in-person instruction since March 13, 2020.

    56. The district schools were closed to in-person learning on January 26, 2021,

       and then are presently set to resume a hybrid schedule on February 1, 2021.

    57.To date, all of the schools in the District remain closed to in-person

       learning.

    58.Throughout the fall and winter of 2020/2021, as the District prepared to

       open school for in-person hybrid learning on January 19, 2021, SOMEA

       and its leadership have acted in bad faith and have knowingly made

       material misrepresentations with respect to their reasons for refusing to

       return to in-person learning, ultimately causing schools to remain closed to

       in-person learning and compelling the Board to file suit against SOMEA in

       the Superior Court of New Jersey.

    59.On February 22, 2021, the Board filed a Verified Complaint (“Verified

       Complaint”) in the Superior Court of New Jersey, Chancery Division,

       General Equity Part, Docket No.: ESX-C-31-21. See Exhibit “I.”




                                         21
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 22 of 46 PageID: 508




    60.The Verified Complaint alleges that SOMEA is engaging in an unlawful

       strike.

    61.Defendants and SOMEA have also been engaged in ongoing mediation

       through the New Jersey Public Employment Relations Committee.

    62.On March 9, 2021, the Board announced that is decided to discontinue the

       mediation process with SOMEA, as SOMEA was using mediation as a tool

       to hide bad faith negotiations on behalf of a select few at the expense of the

       return of close to 1500 students. See Exhibit “J.”

    63.Since the start of remote-only learning in September 2020, Defendants

       decided to move all of the “specials” such, art, music and physical

       education classes, to the afternoon hours. With Plaintiffs and other families

       in the district needing to utilize the South Mountain YMCA’s aftercare

       program, their children were not able to participate in any of these specials,

       and continue to be denied further education in these areas with the current

       schedule that is in place.

    64.Additionally, Columbia High School and other schools in the District have

       had their school hours shortened to half-days, every day of the week. This

       schedule will continue even as hybrid learning takes place. No children in

       the district will have more than four hours in the building, effectively


                                         22
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 23 of 46 PageID: 509




       depriving them of hundreds of hours instructional time over the course of

       the school year.

    65.More significantly, the South Mountain YMCA has been, and continues to

       provide, after-care services for Plaintiff’s children, and other children in the

       District, in the District’s school buildings, buildings that were collectively

       deemed “unsafe” by Defendants, without any significant spread of COVID-

       19.

    66.As a result of Defendants’ actions, Plaintiffs’ children and many other

       children in the district have experienced ineffective and substandard

       learning through remote means, all the while forcing children into isolation,

       and causing academic stagnation and regression.

    67.More significantly, Defendants’ actions have harmed children’s mental and

       emotional health and have put the children in the district at risk for long-

       term mental health problems.

    68.Also, there is little evidence that with appropriate safety measures in place,

       such as masks, social distancing, and proper ventilation, school- aged

       children transmit COVID-19 to teachers or adults in a school setting.

    69.Pending in the United States District Court for the District of New Jersey is

       the action of Dembiec, et als, v. Scotch Plains Fanwood Regional School


                                          23
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 24 of 46 PageID: 510




       District, Civil Action No.: 20-cv-20188. The Dembiec Complaint outlines

       the relevant scientific studies that collectively show that COVID-19 is not a

       risk amongst school aged children See Exhibit “H.”. Plaintiffs hereby

       incorporate the paragraphs of the Dembiec Complaint as though fully set

       forth herein.

    70.Science supports school reopening full-time five days a week.

    71.School-based transmission is minimal relative to non-school-based

       transmission and must be contextualized relative to community spread.

    72.The COVID-19 School Dashboard, put into place by data scientists and

       superintendents at over 5,000 schools, comprising over four million

       students and 1.3 million staff members, gathers information on new

       COVID-19 cases as broken down by key variables including school type,

       age of children, PPE usage, density of region, etc. When looking at New

       Jersey elementary school data, we can see that as of early December 2020,

       for staff who are teaching in public elementary school remotely, the

       infection rate is 0.30%. For staff teaching in schools at 50% capacity, it is

       0.32%. For staff who are teaching at 90% or more capacity, it is 0.26%.

       (See https://covidschooldashboard.com).




                                         24
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 25 of 46 PageID: 511




    73.The infection rate in elementary school staff teaching remotely is actually

       15% higher than for staff teaching full-time in person. In all cases, it is

       significantly lower than the rate of infection in the matched surrounding

       community samples (e.g., 4.8%, 4.2%, 4.1%). In communities that have in-

       person schooling, the overall infection rate is not higher than that of

       communities with remote schooling. This suggests that not only is re-

       opening elementary schools full-time not exacerbating spread of COVID-19

       to the teachers, but also the larger community. (See https://covidschool

       dashboard.com).

    74. Children ten and under are unlikely to be infected with COVID-19, relative

       to adults. If they are infected, they are unlikely to face severe complications

       from COVID-19. (See https://www.cureus.com/articles/35775-prevalence-

       of-asymptomatic-sars-cov-2-infection-in-children-and-adults-in-marion-

       county-indiana).

    75. In a community sample of children, very few children under ten years of

       age tested positive for COVID-19, either symptomatically or

       asymptomatically, i.e., one case, out of 119 confirmed cases. This is now

       the third such community study to document either no cases or a single case

       of COVID-19 in children under ten. (See https://pubmed.ncbi.


                                          25
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 26 of 46 PageID: 512




       nlm.nih.gov/32289214).

    76.Even in a symptomatic sample, the rate of infection for children ages five to

       nine is 0.25%, far lower than adult infection which was 98.3%. (See

       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7147903/).

    77.When children do get COVID-19, the rate of hospitalization is .008 %. (See

       https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html).

    78.Despite initial concerns that children would asymptomatically spread

       COVID-19, the most recent research does not support elementary-aged

       children as super-spreaders or highly infectious. It is extremely difficult to

       obtain data on asymptomatic children, who are infrequently tested, but a

       community-based sample in the US found that asymptomatic children do

       not seem to be spreading the virus. (See https://www.cdc.gov/coronavirus

       /2019-ncov/hcp/pediatric-hcp.html).

    79.Even in symptomatic cases, children transmit the virus at far lower rates

       than adults. (See https://www.nytimes.com/2020/08/14/health/older-

       children-and-the-coronavirus-a-new-wrinkle-in-the-debate.html).

    80.Both globally and locally, elementary schools have safely reopened, even in

       the context of high community spread. (See Exhibit “H”).




                                          26
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 27 of 46 PageID: 513




    81.Local schools, such as Our Lady of Sorrows School and St. Rose of Lima,

       have been in school for five days a week since the beginning of the school

       year, with no major outbreaks despite being in school full-time. This lack of

       outbreaks has held even in areas with high community spread, and even in

       schools in which social distancing occurs at less than the recommended six

       feet. (See https://tucson.com/news/local/despite-covid-19-cases-surge-virus-

       spread-in-tucson-schools-remains-low/article.)

    82.The American Academy of Pediatrics (“AAP”) recommends that learning

       take place while the students are physically present in school.

    83.The AAP noted the health benefits that would otherwise be lost, such as

       child development, social and emotional skills, reliable nutrition, physical,

       speech and mental health therapy, as well as opportunities for physical

       activity. (See https://services.aap.org/en/pages/2019-novel-coronavirus-

       covid-19-infections/clinical-guidance/covid-19-planning-considerations-

       return-to-in-person-education-in-schools/).

    84.The AAP also explained that lengthy time away from school and associated

       interruption of supportive services often results in isolation, making it

       difficult for schools to identify and address important learning deficits as




                                          27
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 28 of 46 PageID: 514




       well as child and adolescent physical or sexual abuse, substance use,

       depression, and suicidal ideation.

    85.Furthermore, it is widely accepted that special education students are

       particularly harmed by remote learning.

    86.Under federal law, students with disabilities are guaranteed a Free

       Appropriate Public Education (FAPE), as incorporated through the IDEA

       ACT 34 C.F.R. § 300.101, and Title III of the Americans with Disabilities

       Act of 1990 (“ADA”), § 504 of the Rehabilitation Act of 1973.

    87.Plaintiffs and other parents in the district have expressed their distraught

       concern with remote learning in the District. They have reported that their

       children received none, or nearly none, of the individualized and

       specialized instruction guaranteed by law when schools closed in March

       2020. The District has made zero provisions for delivering these federally

       mandated services to special education children, despite the federal funding

       the state received that was conditioned upon providing these services.

       Accordingly, children with disabilities were especially harmed by

       Defendants’ actions.

    88.Many individualized education programs (IEPs) simply cannot be

       implemented in a virtual-learning environment. For example, many IEPs


                                            28
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 29 of 46 PageID: 515




       require individualized instruction, such as a one-on-one aide. Failure to

       comply with a child’s IEP can have grave consequences, such as regression.

    89.While not unique to students with disabilities, socialization in schools is

       critical for special needs children.

    90.The Center for Disease Control (“CDC”) recommends that all students

       return to school for in-person learning.

    91.The CDC reported that the lack of in-person educational options

       disproportionately harms low-income and minority children and those

       living with disabilities. These students are far less likely to have access to

       private instruction and care and far more likely to rely on key school-

       supported resources like food programs, special education services,

       counseling, and after-school programs to meet basic developmental needs.

       (See https://www.cdc.gov/coronavirus/2019-ncov/community/schools-

       childcare/schools.html).

                                   COUNT ONE

                               42 U.S.C. § 1983
          Violation of Due Process under the Fourteenth Amendment

    92.Plaintiffs hereby incorporate herein by reference each and every allegation

       contained in the preceding paragraphs of this Complaint as though fully set

       forth herein.

                                          29
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 30 of 46 PageID: 516




    93.The Due Process Clause of the Fourteenth Amendment provides that no

       State shall deprive any person of life, liberty, or property, without due

       process of law. U.S. Const.14 amend XIV.

    94.In particular, the Due Process Clause specially protects those fundamental

       rights and liberties which are, objectively, deeply rooted in this Nation’s

       history and tradition, and implicit in the concept of ordered liberty, such

       that neither liberty nor justice would exist if they were sacrificed.

       Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997). Plaintiffs and

       their children have a fundamental right to a basic, minimum education.

    95.Access to a foundational level of literacy provided through public education

       has an extensive historical legacy and is so central to our political and social

       system as to be “implicit in the concept of ordered liberty.” Id.

    96.The Due Process Clause has also been read to recognize that certain

       interests are so substantial that no process is enough to allow the

       government to restrict them, at least absent a compelling state interest. Id. at

       719-21.

    97.The Constitution provides a fundamental right to a basic minimum

       education. Gary B. v. Whitmer, 957 F.3d 616 (6th Cir. 2020), vacated en

       banc without decision, 958 F.3d 1216 (6th Cir. 2020).


                                          30
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 31 of 46 PageID: 517




    98.Defendants have deprived Plaintiffs and their children of this fundamental

       right in violation of the Fourteenth Amendment to the U.S. Constitution, by

       effectively denying children a basic minimum education and their

       fundamental right to literacy.

    99.The United States Constitution entitles Plaintiffs to be free from any burden

       to a fundamental right unless the infringement is narrowly tailored to serve

       a compelling state interest.

    100.     Defendants lack any compelling, or even rational, interest for

       burdening Plaintiffs’ children of their fundamental right to a basic

       minimum education.

    101.     The weight of the evidence shows that children’s transmission and

       infection rates cannot justify school closures. Defendants further ignore that

       the evidence of mortality risk and severe adverse health outcome risk to

       children from COVID-19 disease is virtually non-existent.

    102.     Risk to teachers may be managed just as risk to other essential

       workers is managed in New Jersey, by offering choices and providing

       protection. The challenges posed by the situation pale in comparison to the

       harm being inflicted on Plaintiffs’ families through the deprivations of their

       constitutional rights.


                                         31
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 32 of 46 PageID: 518




    103.     Plaintiffs have no adequate remedy at law and will suffer serious and

       irreparable harm to their constitutional rights unless Defendants are

       enjoined from shutting down the schools.

    104.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to

       declaratory relief and temporary, preliminary, and permanent injunctive

       relief invalidating and restraining enforcement of the Defendants’ Order to

       shut down the schools.

                                  COUNT TWO

                                  42 U.S.C. § 1983
           Violation of the Equal Protection Clause under the Fourteenth
                       Amendment Arbitrary School Closures

    105.     Plaintiffs incorporate by reference each and every allegation contained

       in the preceding paragraphs of this Complaint as though fully set forth

       herein.

    106.     The Equal Protection Clause prohibits governmental classifications

       that affect some groups of citizens differently than others. Engquist v. Or.

       Dept. of Agric., 553 U.S. 591, 601 (2008). The touchstone of this analysis is

       whether a state creates disparity between classes of individuals whose

       situations are arguably indistinguishable. Ross v. Moffitt, 417 U.S. 600, 609

       (1974).


                                         32
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 33 of 46 PageID: 519




    107.     In addition to the pivotal role of education in sustaining our political

       and cultural heritage, denial of education to some isolated group of children

       poses an affront to one of the goals of the Equal Protection Clause which is

       the abolition of barriers which present unreasonable obstacles to

       advancement on the basis of individual merit.

    108.     Paradoxically, by depriving the children of any disfavored group of an

       education, we foreclose the means by which that group might raise the level

       of esteem in which it is held by the majority.

    109.     Defendants’ shutdown of public schools violates Plaintiffs’ and their

       children’s right to equal protection.

    110.     Plaintiffs have no adequate remedy at law and will suffer serious and

       irreparable harm to their and or their children’s constitutional rights unless

       Defendants are enjoined from shutting down public schools.

    111.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to

       declaratory relief and temporary, preliminary, and permanent injunctive

       relief invalidating and restraining enforcement of the Defendants’ Orders

       and any associated guidance documents.




                                          33
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 34 of 46 PageID: 520




                                 COUNT THREE

                                42 U.S.C. § 1983
       Violation of Federal Disability Rights Statutes; Failure to Provide
                     Appropriate and Equal Educational to
                               Disabled Students

    112.     Plaintiffs incorporate herein by reference each and every allegation

       contained in the preceding paragraphs of this Complaint as though fully set

       forth herein.

    113.     Federal law provides all disabled children in New Jersey the right to a

       free appropriate public education, individualized education plans conferring

       educational benefit, appropriate identification and evaluation, and the right

       to be free from discrimination on the basis of any disability, including

       through the exclusion from or deprivation of equal access to the educational

       opportunities. See 20 U.S.C. § 1400, et seq. (Individuals with Disabilities

       Education Act (“IDEA”)); 42 U.S.C.A. § 12131, et seq., (Title II of the

       Americans with Disabilities Act of 1990 (“ADA”)); 29 U.S.C. § 794, et

       seq., (Section 504 of the Rehabilitation Act of 1973).

    114.     Defendants’ arbitrarily imposed restrictions on the reopening of

       schools, including the forced closure all schools in the District and the

       imposition of online learning, deprives Plaintiffs’ children of these rights,

       which are secured by the above-cited federal laws.

                                          34
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 35 of 46 PageID: 521




    115.     Defendants acted knowingly, recklessly, and with deliberate

       indifference to the rights of Plaintiffs by forcibly denying disabled students

       with specialized instruction and related services commensurate with the

       schools’ obligations under federal law, as well as from providing disabled

       students equal access to education as required by federal law.

    116.     Plaintiffs have no adequate remedy at law and will suffer serious and

       irreparable harm in the form of the deprivation of educational opportunities,

       related services, and other educational and non-discrimination rights

       secured by federal law, unless Defendants are enjoined from implementing

       and enforcing the school closure.

    117.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to

       declaratory relief and temporary, preliminary, and permanent injunctive

       relief invalidating and restraining enforcement of the state orders and any

       associated guidance.

                                  COUNT FOUR

                    Deprivation of Thorough and Efficient System
       of Free Public Schools – N.J.S. 10:6-2 & N.J. Constitution, Art. 8, § IV ¶

    118.     Plaintiffs incorporate herein by reference each and every allegation

       contained in the preceding paragraphs of this Complaint as though fully set

       forth herein.

                                           35
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 36 of 46 PageID: 522




    119.     N.J. Constitution, Art. 8, § IV, provides for the Maintenance and

       Support of thorough and efficient system of free public schools.

    120.     Here, the Defendants have failed in their obligation to provide for the

       maintenance and support of a thorough and efficient system of free public

       schools for the instruction of all children.

    121.     Distance learning does not satisfy the Defendants’ obligation to provide

       Plaintiffs and those similarly situated their constitutional right to an adequate

       education.

    122.     Plaintiffs have no adequate remedy at law and will suffer continuous,

       serious and irreparable harm to their state constitutional rights unless

       Defendants are enjoined from implementing and enforcing their broad

       prohibitions on in-person education and the Defendants are enjoined from

       providing distance learning while all the surrounding communities are

       providing in school learning.

    123.     Pursuant to N.J.S. 10:6-2, Plaintiffs are entitled to declaratory relief and

       temporary, preliminary, and permanent injunctive relief invalidating and

       restraining enforcement of the Defendants’ Orders and any associated

       guidance documents.




                                          36
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 37 of 46 PageID: 523




                                   COUNT FIVE

                Equitable Relief for Violation of New Jersey Law
                          Against Defendant SOMEA

    124.      Plaintiffs incorporate herein by reference each and every allegation

    contained in the preceding paragraphs of this Complaint as though fully set forth

    herein.

    125.      Public employee strikes, concerted refusal to work, concerted action

        designed to deny government the necessary manpower, and work stoppages

        are unlawful under New Jersey law. See Bd. of Ed. Bor. of Union Beach v.

        N.J.E.A., 53 N.J. 29 (1968); Board of Educ., Tp. of Middletown v.

        Middletown Tp. Educ. Ass'n, 352 N.J. Super. 501 (Ch. Div., 2001); Board of

        Ed. of City of Asbury Park v. Asbury Park Ed. Ass'n, 145 N.J.Super. 495

        (N.J.Super.Ch. 1976); In re Fair Lawn Ed. Assoc., 63 N.J. 112 (1973) cert.

        denied. 414 U.S. 855 (1973); In re Block, 50 N.J. 494 (1967); and Passaic

        Tp. Bd. of ELL v. Ed. Assn., 222 NJ. Super. 298 (App. Div. 1987).

    126.      SOMEA must perform the official duties for which they are employed

        at locations designated by the District. SOMEA and its employees violate

        New Jersey law and public policy by withholding services pursuant to the

        strike or concerted refusal to attend work.



                                          37
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 38 of 46 PageID: 524




    127.     Through their action, SOMEA and its members have created an

       emergency and have materially and substantially interfered with the District's

       primary responsibility and obligation to ensure that all District students have

       the opportunity to attain their educational objectives, and have also violated

       Plaintiffs’ constitutional rights and Plaintiffs’ rights under the applicable

       federal disability rights statutes.

    128.     The actions of SOMEA and its members are designed to prevent the

       District from abiding by requirements from the Governor of the State of New

       Jersey and the New Jersey Department of Education, and to deny Plaintiffs’

       their Constitutional rights and rights under the applicable federal disability

       rights statutes.

    129.     The concerted efforts by SOMEA and its members in refusing to return

       to work at the school buildings will cause irreparable harm to Plaintiffs which

       must be immediately remedied.

    130.     SOMEA's illegal strike will result in harm to Plaintiffs by depriving the

       students of in-person instruction, which New Jersey identifies as critical.

    131.     All these consequences justify the court's equitable intervention and

       entry of preliminary and injunctive relief restraining and enjoining the




                                             38
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 39 of 46 PageID: 525




       Association members from violating the law by participating in the concerted

       refusal to report to work at the schools.

    132.     Plaintiffs are further entitled to monetary damages caused by

       SOMEA’s violation of New Jersey law in an amount to be proved at trial.

                                           COUNT SIX

                            Injunctive Relief Against SOMEA

    133.     Plaintiffs incorporate herein by reference each and every allegation

       contained in the preceding paragraphs of this Complaint as though fully set

       forth herein.

    134.     There exists a real and present controversy between the parties

       pertaining to the illegal strike.

    135.     The concerted efforts by SOMEA and its members in refusing to return

       to work at the school buildings will cause irreparable harm to Plaintiffs and

       must be immediately remedied.

    136.     SOMEA’s illegal strike will result in harm to Plaintiffs by depriving the

       students of in person instruction, and violating their constitutional rights and

       rights under the applicable federal disability rights statutes.

    137.     All of these consequences justify the court's equitable intervention and

       entry of preliminary and injunctive relief restraining and enjoining SOMEA


                                            39
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 40 of 46 PageID: 526




       and its members from violating the law by participating in the concerted

       refusal to report to work at the school and any compensatory damages.

                                     COUNT SEVEN

                        Declaratory Judgment Against SOMEA

    138.     Plaintiffs incorporate herein by reference each and every allegation

       contained in the preceding paragraphs of this Complaint as though fully set

       forth herein.

    139.     There exists a real and present controversy between the parties

       pertaining to the concerted effort and/or illegal strike by SOMEA and its

       members.

    140.     By reasons of the illegal strike and/or concerted efforts by SOMEA and

       its members, a declaratory judgment is both necessary and proper to

       determine the rights, obligations, and liabilities that exist with respect to the

       parties.

                                      COUNT EIGHT

                  Bad Faith/Fraud/Deceit against Lopez and SOMEA

    141.     Plaintiffs incorporate herein by reference each and every allegation

       contained in the preceding paragraphs of this Complaint as though fully set

       forth herein.


                                          40
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 41 of 46 PageID: 527




    142.     Throughout the fall and winter of 2020/2021, as the District prepared

       to open school for in-person hybrid learning on January 19, 2021, SOMEA

       and its leadership have acted in bad faith and have knowingly and

       intentionally made material misrepresentations with respect to their reasons

       for refusing to return to in-person learning, in reckless disregard of the truth,

       and with knowledge and belief of its falsity.

    143.     Such representations were made to purposefully keep the schools in the

       district closed to in-person learning and to deny Plaintiffs their constitutional

       rights and their rights under state and federal law.

    144.     SOMEA and Lopez reasonably expected that their representations

       Plaintiffs were intended to reach Plaintiffs.

    145.     The actions of Defendants have kept and continue to keep Plaintiffs

       from in-person learning and continue to cause Plaintiffs’ irreparable harm in

       violation of their rights under state and federal law.

                              PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs respectfully ask this Court to grant

       Plaintiffs the following relief:

             1. A declaratory judgment that the Defendants shutting down of all in-

       person learning is unconstitutional, and in violation of the Individuals with


                                          41
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 42 of 46 PageID: 528




       Disabilities Education Act (20 U.S.C. § 1400, et seq.); Title II of the

       Americans with Disabilities Act of 1990 (42 U.S.C. § 12131, et seq.); and/or

       Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794, et seq.), and

       N.J.S. 10:6-2, and N.J. Constitution, Art. 8, § IV; and

             2. Temporary, preliminary, and permanent injunctive relief enjoining

       Defendants from further denying all in-person learning;

             3. Temporary, preliminary, and permanent injunctive relief enjoining

       the shutdown of all in–person learning;

             4. An order requiring that Defendants issue new guidance reinstating

       in-person instruction for at least five full days per week in all schools

       without delay; and

             5. Entry of temporary, preliminary and permanent injunction

       restraining SOMEA and its members from:

                    a.      Engaging in, encouraging, or lending support or

       assistance of any nature to any strike, work stoppage, slow down, or

       concerted effort to deny Plaintiffs their rights under state and federal law, or

       otherwise interfering with the opening of in-person learning;

                    b.      Soliciting others, including students, their parents or

       guardians, SOMEA employees, and other unions, to engage in or participate


                                           42
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 43 of 46 PageID: 529




       in any strike, work stoppage, slow down, or concerted effort to deny

       Plaintiffs their rights under state and federal law, or otherwise interfering

       with the opening of in-person learning;

                    c.     Threatening or coercing any person from discharging

       normal or substitute duties;

                    d.     Interfering by picketing or otherwise inhibiting both the

       free ingress and egress of employees, agents, students, and other authorized

       persons to and from the schools and facilities operated by the District; and

                    e.     Taking unjustified sick, personal, or other leave in

       concert with or in aid of any strike or slow down.

             6.     Compelling SOMEA teachers to immediately report to their

       classrooms and instruct the students in-person full-time, five days a week,

       and to pursue individual grievances through the grievance process; pursuant

       to the Collective Bargaining Agreement; and

             7.     Damages in an amount to be determined at trial for all tort

       damages, compensatory damages, consequential damages, incidental

       damages, indirect and direct damages, special damages, punitive damages,

       treble damages, expert fees and costs, attorneys' fees and costs, related to the

       ongoing school closure,


                                           43
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 44 of 46 PageID: 530




             8.     Any other such further relief to which Plaintiffs or which the

       Court determines to be just and proper.

                                 JURY DEMAND

       Plaintiffs hereby demand a trial by jury.



 Dated: 3/10/2021                              Keri Avellini, Esq.
                                               Keri Avellini, Esq.
                                               60 Evergreen Pl., Ste. 502
                                               East Orange, New Jersey 07018
                                               (973) 675-8277
                                               keri@goldsteinlaw.com
                                               Attorneys for Plaintiffs




                                          44
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 45 of 46 PageID: 531




 STATEMENT PER LOCAL RULE 10.1

 Christopher Donohue
 15 Lenox Terrace
 South Orange, NJ 07079

 Anna Ferguson
 507 Page Terrace
 South Orange, NJ 07079

 Jennifer Greene & Bryan Savitz
 403 Vose Ave.
 South Orange, NJ 07079

 Pamela Kim
 256 Charlton Ave
 South Orange NJ 07079

 Coleen Lynch
 281 Underhill Road
 South Orange 07079

 Keith & Stephanie Stecker
 380 Harding Drive
 South Orange 07079

 Michael & Rachel Witriol
 83 Courter Avenue
 Maplewood 07040

 Hannah Spector
 417 Clark Street
 South Orange, NJ 07079

 Laura French
 10 Briarcliff Ct.
 Maplewood, NJ 07040


                                      45
Case 2:21-cv-01374-JMV-JSA Document 12 Filed 03/10/21 Page 46 of 46 PageID: 532




 South Orange-Maplewood School
 South Orange-Maplewood Board of Education
 Dr. Ronald G. Taylor, Superintendent of South Orange Maplewood School District
 525 Academy Street
 Maplewood, NJ 07040

 South Orange Maplewood Education Association
 2 Jefferson Avenue
 Maplewood, NJ 07079

 Rocio Lopez
 228 Clarken Drive
 West Orange, NJ 07052




                                       46
